DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.
Response to Arguments
Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Hall does not teach the scalpet configured to be applied to a donor site of a subject to generate at least one incised skin pixel configured to be captured at the donor site by an adherent membrane applied directly to the donor site following application and removal of the scalpet array, applicant states that Hall does not teach the amended limitations but does not specifically point out how the language of the claims patentably distinguishes them from the references. The amended limitation is directed to a functional limitation, in which, if the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations. Therefore, the scalpet array of Hall can be applied to the donor site either without vacuum pressure or with limited depth such that the skin pixels do not come into contact with the adherent membrane, possibly the contours of the donor site result in some skin pixels not fully being removed into the lumen of the scalpets when the scalpet array is removed from the donor site. Subsequently, the carrier and adherent membrane can be applied directly to the donor site (similar to figure 12, but at the donor site) such that any remaining skin pixels remaining at the donor site are captured by the adherent membrane. Therefore, since the prior art is capable of performing the recited functions, the prior art meets the limitations. Furthermore, the amendments to the claims introduce new matter as set forth in the rejection below. Therefore, applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 91 and 92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 91 and 92 recite “the at least on scalpet configured to be applied to a donor site of a subject to generate at least one incised skin pixel configured to be captured at the donor site by an adherent membrane applied directly to the donor site following application and removal of the scalpet array” and “configuring the at least one scalpet to generate at least one incised skin pixel configured for subsequent capture at a donor site of a subject by an adherent membrane applied directly to the donor site following application and removal of the scalpet”, respectively. This limitation is not found in the specification. Furthermore, although the specification shows an adherent membrane applied to a donor site along with the scalpet array, it does not show or disclose the adherent membrane applied directly to the donor site following application and removal of the scalpet array. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 91 and 92 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al (20120271320) in view of Levinson et al (US 20160095592).
Regarding claims 91, Hall et al (hereafter Hall) discloses system comprising: a scalpet array (130, 112) comprising at least one scalpet (130) on a substrate (120; when device is assembled scalpets are fixed to substrate, figure 8), configured to be removably coupled to and carried on a carrier (111), wherein the at least one scalpet includes a distal end having a cutting surface (tapered distal end, needles incise into tissue and thus would comprise a cutting surface); and the at least one scalpet configured to be applied to a donor site (paragraph 0019, 0020) of a subject to generate at least one incised skin pixel (tissue particles, paragraph 0035) configured to be captured at the donor site by an adherent membrane (121, paragraph 0036, gel to retain the skin tissue particles by adhering the particles to the layer) applied directly to the donor site following application and removal of the scalpet array (this is a functional limitation, the skin pixels can be removed as shown in figures 9,10, and 12 and applied directly back to a donor site after the skin pixels are incised to remove any remaining incised pixels. Functional limitations are not given full patentable weight, as long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations. ) , wherein the at least one incised skin pixel comprises a pixelated skin graft configured for direct application to a skin defect site of the subject (paragraph 0035, graft site). Hall further teaches that the at least one scalpet is a hollow needle (paragraph 0016), but does not specifically state that the distal end of the at least one scalpet is a circular. 
However, Levinson et al (hereafter Levinson) teaches it was known in the art at the time of the effective filing date of the invention to make scalpets in various shapes or forms, including having a circular cross-section in order to excise tissue portions from a patient’s skin (paragraph 0138). Therefore, it would have been within the level of one with ordinary skill in the art at the time the invention was filed to make the scalpets of Hall to be circular, since Levinson teaches circular cross sections were well known in the art at the time of the invention for scalpets to excise skin tissue and it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. 
Regarding claim 92, Hall discloses a method comprising: configuring a scalpet array (112 to include at least one scalpet (130) on a substrate (120, 121; when device is assembled scalpets are fixed to substrate, figure 8) to include a distal end including a cutting surface (tapered distal end, needles incise into tissue and thus would comprise a cutting surface); configuring the substrate to removably couple to a carrier (111) and configuring the at least one scalpet to generate at least one incised skin pixel configured for subsequent capture at to a donor site of a subject (paragraph 0019, 0020, donor site), by an adherent membrane (gel, paragraph 0036) applied directly to the donor site following application and removal of the scalpet array (paragraph 0036, surface 121 is applied directly to the donor site since it comes into contact with the skin surface of the donor site once negative pressure is applied and tissue is drawn into the needles subsequent the application of the scalpet array to the donor site) Hall further teaches that the at least one scalpet is a hollow needle (paragraph 0016), but does not specifically state that the distal end of the at least one scalpet is configured as a circular scalpel. However, Levinson et al (hereafter Levinson) teaches it was known in the art at the time of the effective filing date of the invention to make scalpets in various shapes or forms, including having a circular cross-section in order to excise tissue portions from a patient’s skin (paragraph 0138). Therefore, it would have been within the level of one with ordinary skill in the art at the time the invention was filed to make the scalpets of Hall to be configured as a circular scalpel, since Levinson teaches circular cross sections were well known in the art at the time of the invention for scalpets to excise skin tissue and it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771